Citation Nr: 1034042	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-37 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




REMAND

The Veteran had active military service from August 1954 to 
August 1956.  He had additional service in the United States Army 
Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  In addition, certain chronic diseases, 
such as sensorineural hearing loss, may be presumed to have been 
incurred during service if the disease becomes manifest to a 
compensable degree within one year of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that he has bilateral hearing loss and 
tinnitus as a result of his active military service.  He states 
that he was subjected to excessively loud noises during the 
performance of his duties in the United States Army.  
Specifically, the Veteran states that the noise exposure was from 
continual artillery fire without ear protection from Howitzers 
and other guns during training at Camp Carson, Colorado.  He 
acknowledges that his military occupational specialty is listed 
as security guard on his DD-214, but he maintains that he was 
assigned to an artillery and infantry unit prior to being 
assigned to security guard duty.  The Veteran believes that any 
current hearing loss and tinnitus are related to the in-service 
noise exposure; thus, he contends that service connection is 
warranted.

The Veteran's service treatment records are negative for 
treatment for, or a diagnosis of, hearing loss or tinnitus.  
There is no explicit documentation of exposure to loud noises.  
His entrance, periodic, and separation examinations were normal 
regarding his ears and hearing, including normal whispered voice 
and spoken voice testing.  The Veteran reported having ear, nose, 
or throat trouble.  The examiner at the June 1956 separation 
examination appeared to attribute the trouble to the Veteran's 
left nasal septum.

The Veteran is competent to report factual matters of which he 
has firsthand knowledge, such as exposure to loud noises.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  His DD-214 
lists his military occupational specialty as security guard and 
that he was last stationed at Fort Crowder, Missouri.  However, 
an October 1954 dental treatment record lists the Veteran's unit 
as A Battery, 28th Field Artillery Battalion, 8th Infantry 
Division, stationed at Camp Carson.  Additionally, a Retirement 
and Retention Point Record shows that the Veteran was credited 
with 15 days of active duty in August 1953 when he was assigned 
to an artillery unit in the Army Reserve.  This information lends 
support to the Veteran's statements concerning in-service noise 
exposure during artillery training.  Given the information in the 
service records and the Veteran's seemingly credible lay 
statements, the Board finds that the Veteran was as likely as not 
subjected to loud noises during his active military service as 
alleged.

Post-service medical records contain a private audiogram from 
audiologist R.M.  The audiogram appears to show that the Veteran 
has impaired hearing for VA purposes.  See 38 C.F.R. § 3.385.  
R.M. commented that the Veteran's hearing decreases gradually 
with the left ear worse than the right ear.  R.M. noted that the 
Veteran experiences occasional tinnitus.  Additionally, R.M. 
noted that the Veteran had a "negative history of noise."

Records from the VA Medical Center (VAMC) in Fayetteville, 
Arkansas, and its associated outpatient clinic in Harrison, 
contain a September 2002 treatment record indicating that the 
Veteran had "no tinnitus."  Subsequent records reflect normal 
hearing to whispered voice testing.  A January 2005 record shows 
treatment for cerumen impaction and red tympanic membranes.  In 
October 2005, the Veteran reported having decreased hearing.

The Board notes that VA will provide a medical examination when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies; 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability; 
but insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran's representative argues that the claims should be 
remanded because the Veteran was not afforded a VA examination or 
opinion.  In light of the evidence suggestive of in-service noise 
exposure, evidence of a current disability, and at least an 
indication that the two may be related, the Board finds that a 
remand for a VA medical examination and opinion is warranted.

The Veteran should therefore be scheduled for a VA audiological 
examination in order to determine whether he in fact has impaired 
hearing for VA purposes.  See 38 C.F.R. § 3.385.  The existence 
of tinnitus should also be documented by the examination.  In 
addition to the audiological examination, a medical nexus opinion 
should be requested from the examiner in order to determine 
whether any identified hearing loss or tinnitus is related to the 
Veteran's in-service noise exposure.

It appears that the Veteran continues to receive regular 
treatment at the Fayetteville VAMC and Harrison outpatient 
clinic.  Updated treatment records should be obtained in light of 
the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since September 2008) 
from the Fayetteville VAMC (and Harrison 
outpatient clinic) and associate the 
records with the claims folder.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
extent and etiology of any hearing loss and 
tinnitus.  (Advise the Veteran that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his appeal.  See 38 C.F.R. § 3.655 
(2009).)  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All necessary 
tests and studies should be conducted.  The 
examiner should specifically indicate 
whether the Veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or a 
speech recognition score using the Maryland 
CNC Test of less than 94 percent).  With 
respect to any diagnosed hearing loss and 
tinnitus, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to the medical probabilities 
that any hearing loss or tinnitus is 
related to the Veteran's active military 
service, to include the Veteran's stated 
noise exposure in connection with his 
artillery training.  The examiner should 
also address the possibility of post-
service onset.  All examination results, 
along with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or medical 
authority, as appropriate, should be set 
forth.  (Because, by its very nature, a 
medical opinion is just that, an opinion 
rather than a statement of certainty, the 
Board recognizes that conjecture, tempered 
by the examiner's medical expertise and 
experience, is a component of a medical 
opinion.  An opinion should be provided 
even if some speculation is required.)

3.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it should be returned to the 
examiner.

4.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
claims on appeal.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

